Sherman, J.
This is a taxpayer’s action, seeking judgment that the municipal legislation authorizing the construction of the Triborough bridge over the Harlem river and East river, between the boroughs of Manhattan, Bronx and Queens, and the vehicular tunnel under New York bay connecting the boroughs of Brooklyn and Richmond, as Well as the “ Mid-Manhattan ” vehicular tunnel between the boroughs of Manhattan, Brooklyn and Queens be declared void, and that their construction be restrained. The ground of this attack upon the local legislation providing for such improvements is that the city of New York is without power to collect tolls from the use of such improvements and, therefore, may not issue corporate securities out of the proceeds of which such improvements are to be constructed, because of the limitation in the city’s charter forbidding the issuance of such securities, except where the improvement is to be revenue producing. If these proposed improvements be not revenue producing, they may not now be constructed at all. Manifestly, the only way to make them self-supporting is by charging a toll for their use. Upon motion, the complaint was dismissed as insufficient at Special Term, and this appeal tests the correctness of that determination.
Under chapter 466 of the Laws of 1901, as amended by chapter 615 of the Laws of 1916, the Greater New York Charter, section 47, gave to the board of aldermen the power to provide for the building of bridges and tunnels, and for such purposes to create loans and authorize the issue of bonds or other evidences of indebtedness, limited by the provisions of section 169 of that act, as amended by chapter 615 of the Laws of 1916,  which prescribes that such improvements, for which corporate stock or serial bonds may be issued, shall be revenue producing.
By the adoption of the home rule amendments to the Constitution (Art. 12, as amd. in 1923) and the enactment of the City Home Rule Law (Laws of 1924, chap. 363, § 11, as amd. by Laws of 1928, chaps. 668, 670, and Laws of 1929, chap. 646), the powers of the city have been widened, so that the municipal legislative body has the power to adopt and amend local laws in relation to the property, affairs or government of the city, including the transaction of its business, the incurring of its obligations, the acquisition, care, management and use of its streets and property, and in other respects.
Under the limitations of section 169 of the Greater New York Charter, bridges and tunnels can be constructed out of the proceeds derived from the sale of municipal securities, and they must be *668“ revenue-producing ” as defined in subdivision 9 of said section, which likewise enacts that the proposed improvement at the time of authorization of the expenditure shall be determined by the board of estimate and apportionment to have “ a substantial present or prospective earning power.”
' When the board of estimate and apportionment authorized on March 15, 1929, an appropriation of S3,000,000 for the preparation of plans for, and construction of, the Triborough bridge, it expressly determined that improvement to have a substantial present or prospective earning power, and the ordinance of the board of aldermen approving the expenditure likewise so found. This initial resolution of the board of estimate and apportionment also contains the determination by the board that the proposed improvements are to be constructed as “ revenue-producing.” Local Laws No. 3 and No. 8 of 1929 were thereupon passed by the municipal assembly and provide for the fixing of tolls for the use of the bridge and the two vehicular tunnels, out of the proceeds of which a sinking fund is to be erected to meet the payment of interest upon, and amortization and retirement of, such corporate stock or serial bonds as may be issued from time to time to pay for the construction and equipment of these improvements. All of these improvements are so tied together in the resolutions and acts of the municipal authorities that they are alike affected by "this suit. No one project may survive as valid if the others be declared illegal. All must meet the same fate. If these resolutions and acts have received legislative ratification, though in different enactments, their validity, of course, becomes, unquestionable.
Local Law No. 3 of 1929, passed March 26, 1929, and approved by the mayor on April 3, 1929, was filed on April 5, 1929, in the office of the Secretary of State, as required by section 22* of the City Home Rule Law. It was accepted as a valid exercise of the municipal legislative power by the contemporaneous enactment (upon an emergency message from the Governor) of chapter 379 of the Laws of 1929 which, upon signature by the Governor, became a law on April 9, 1929. The Legislature by that enactment released and surrendered to the city of New York a strip of land on Ward’s island for the express purpose of thereon erecting piers and abutments to support the bridge. It must be deemed that the Legislature acted with full knowledge of that local law. It is sometimes competent to refer to the circumstances under which, and the purpose for which, a statute is passed. (People ex rel. Savings Bank v. Butler, 147 N. Y. 164, 169.) “ Statutes enacted at the same session of the Legislature should receive a construction, *669if possible, which will give effect to each. They are within the reason of the rule governing the construction of statutes in pari materia.” (Smith v. People, 47 N. Y. 330, 339.) The Legislature
having in mind the existence of that local law fully intended that the State legislation upon the same subject-matter should harmonize therewith and aid in effecting its purpose. (Lewis’ Sutherland Stat. Const. [2d ed.] §§ 447, 448.)
The local legislation under consideration received further approval from the Legislature by the enactment of chapter 373 of the Laws of 1930, expressly ratifying the construction and equipment of the tunnels out of the proceeds of bonds payable out of tolls to be collected. Moreover, the Legislature, upon a further emergency measure from the Governor (Laws of 1930, chap. 437)-, amended chapter 379 of the Laws of 1929 by declaring therein the bridge which is to occupy the property on Ward’s island, ceded in the prior enactment, to be a “ municipal toll ” bridge.
Appellant does not attack the constitutionality of chapter 379 of the Laws of 1929, but claims that both chapter 373 of the Laws of 1930 and chapter 437 of the Laws of 1930 are unconstitutional. It is said that they violate article 3, section 16, of the Constitution, which provides: “ No private or local bill, which may be passed by the Legislature, shall embrace more than one subject, and that shall be expressed in the title.”
Chapter 373 of the Laws of 1930 is entitled, “ An Act to amend the Public Service Commission Law, in relation to the powers and duties of the board of transportation.” It is not a private or local bill but a general act, amending a general law.
The title of chapter 437 of the Laws of 1930 (a local act) is “ An Act to amend chapter three hundred and seventy-nine of the laws of nineteen hundred and twenty-nine, entitled ‘ An act to authorize the Land Board to release and surrender to the city of New York a part of the premises, with structures thereon, demised by the lease of Ward’s Island made by the city of New York to the State of New York,’ in relation to the type of bridge to be constructed.” Thus, in the title, it is described as amending the prior act of 1929 in relation to “ the type of bridge to be constructed.” We are told that we must narrow these words and construe them as relating to the physical type of bridge to be constructed, and thereby invalidate the legislation. But the word “ physical ” does not appear in.the title and may not be read into it. A toll bridge is a recognized “ type ” of bridge in contradistinction to a free bridge. The test as to whether the title of an act satisfies the requirement of the Constitution is laid down in Economic P. & C. Co. v. City of Buffalo (195 N. Y. 286, 297): *670“ The most valuable test of such a title, and the one which we have usually employed, is the inquiry whether the title was so framed as to be deceptive or misleading, and consummated the evil at which the constitutional prohibition was aimed. Where one reading a proposed bill with the title in his mind comes upon provisions which take him by surprise, which he could not reasonably have anticipated, and so both citizen and legislator are misled and thrown off their guard, it is our duty to declare the condemnation of the fundamental law. * * * Its purpose is to prevent fraud and deception by concealment, in the body of acts, subjects not by their titles disclosed to the general public and to legislators, who may rely upon them for information as to pending legislation. When the subject is expressed, all matters fairly and reasonably connected with it, and all measures which will or may facilitate its accomplishment, are proper to be incorporated in the act and are germane to the title. The title must be such at least as fairly to suggest or to give a clue to the subject dealt with in the act, and unless it comes up to this standard, it falls below the constitutional requirement.”
Tested by these rules and measured by the language of article 3, section 16, of the Constitution, we hold that the content of chapter 437 of the Laws of 1930 is sufficiently expressed in the title, and that the enactment does not embrace more than one subject.
Not only had the city the toll-fixing power to provide for the construction of revenue-producing public improvements, such as bridges and tunnels, but the exercise of such power in the present instance has been ratified and confirmed by the Legislature.
The order and judgment appealed from should be affirmed, with costs.
Merrell and McAvor, JJ., concur; Dowling, P. J., and Finch, J., dissent.

 Amd. by Laws of 1928, chap. 673, and Laws of 1929, chap. 37.